Citation Nr: 0430986	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  99-14 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
residuals of shell fragment wounds.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment wound to the left groin and left 
hip.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound to the left arm.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound to the left lower 
extremity.

6.  Entitlement to a compensable evaluation for residuals of 
shell fragment wound to the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to May 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of January 5, 2001 and May 22, 2003. 
This matter was originally on appeal from a May 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.

In the Introduction of the May 2003 Board Remand, the Board 
noted that during his November 2002 VA examination, the 
veteran claimed that he injured his back during service and 
that the only issue properly developed for appellate review 
regarding entitlement to service connection for a low back 
disability was the claim for secondary service connection for 
a low back condition.  The Board noted that a claim for 
direct service connection was a separate issue governed by 
different regulations and that a claim for direct service 
connection has previously been denied in a final rating 
decision.  The Board, therefore, construed the veteran's 
statements as requesting that the direct service connection 
claim be reopened and referred that issue to the RO for 
appropriate action.

A December 2003 rating decision reopened the veteran's claim 
for direct service connection for a low back disability but 
confirmed and continued the previous denial.  As this issue 
was not appealed, it is not before the Board for appellate 
review.

In October 1969, the veteran was granted service connection 
for shell fragment wounds to both legs and his left arm.  The 
Board notes that in November 1998, the veteran requested 
entitlement to an increased evaluation to his service-
connected bilateral leg condition.  Subsequent rating 
decisions, including the May 1999 rating decision, continued 
the noncompensable rating for shell fragment wounds, both 
legs and left arm.  In his June 1999 notice of disagreement, 
the veteran stated that he was not requesting increased 
evaluation for the scar but for wounds received as a result 
of the scars.  

A March 10, 2004 rating decision found clear and unmistakable 
error in the rating decisions in October 1969, March 1986, 
May 1995, and May 1999.  These decisions were found to be 
clearly and unmistakably erroneous in not assigning 
compensable evaluations for metallic shrapnel foreign bodies 
of the left tibia, left femur and pelvis and the left arm.  
The RO, therefore, granted service connection for (1) shell 
fragment wound to left groin and left hip and assigned an 
evaluation of 20 percent effective May 5, 1969, (2) shell 
fragment wound to left arm and assigned an evaluation of 10 
percent effective May 5, 1969, and (3) shell fragment wound 
to left lower extremity assigned an evaluation of 10 percent 
effective May 5, 1969. 

The Board notes that in the August 2004 Statement of 
Accredited Representative in Appealed Case, the veteran's 
representative limits the third issue to entitlement to a 
compensable evaluation for shell fragment wound, right leg.  
However, the Appellant's Post-Remand Brief includes the issue 
of increased evaluation of service-connected shell fragments 
wounds to the legs and forearms.  While the Board finds that 
while the veteran's representative may have implicitly 
expressed satisfaction with the March 2004 decision with 
regard to an increased evaluation for the veteran's left leg 
and forearms, neither the veteran nor his representative 
explicitly withdrew his appeal as to those issues.  
Therefore, the issues have been characterized on appeal as 
indicated on the first page of this decision.




FINDINGS OF FACT

1.  In a December 1996 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy; a notice of disagreement was not 
received to initiate an appeal of that determination.

2.  Evidence received since the December 1996 rating decision 
is new and bears directly and substantially upon the specific 
matter under consideration and by itself is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The veteran is service-connected for shell fragment wound 
of the left groin and left hip, shell fragment wound of the 
left arm, shell fragment wound of the left lower extremity, 
shell fragment wound to the right leg, and residuals of left 
ninth rib fracture.

4.  There is no competent medical evidence showing that the 
veteran's peripheral neuropathy is etiologically related to 
service or to service-connected residuals of shell fragment 
wounds; nor was the disability first manifest until many 
years following service.  

5.  There is no competent medical evidence showing that the 
veteran's low back disability is etiologically related to 
service-connected residuals of shell fragment wounds.

6.  The residuals of the shell fragment wound of the left 
groin and left hip involving Muscle Group XVII are not shown 
to be productive of moderately severe impairment.

7.  The residuals of the shell fragment wound of the left arm 
involving Muscle Group VII are not shown to be productive of 
moderately severe impairment.

8.  The residuals of the shell fragment wound of the left 
lower extremity involving Muscle Groups XI and XII are not 
shown to be productive of moderately severe impairment.

9.  The residuals of shell fragment wound to the veteran's 
right leg is scar tissue that is asymptomatic, has no 
functional impact, and causes no disfigurement.
  

CONCLUSIONS OF LAW

1.  The December 1996 rating decision, which denied 
entitlement to service connection for peripheral neuropathy 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996).

2. Evidence received since the December 1996 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for peripheral neuropathy has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3. Peripheral neuropathy was not incurred or aggravated as a 
result of military service, was not first manifest until many 
years following service, is not due to herbicide exposure in 
Vietnam, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2003).

4.  The veteran's low back disability is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2003).

5.  The criteria for an evaluation in excess of 20 percent 
for residuals of shell fragment wounds of the left groin and 
left hip involving Muscle Group XVII have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5317 
(2003).

6.  The criteria for an evaluation in excess of 10 percent 
for residuals of shell fragment wounds of the left arm 
involving Muscle Group VII have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.55, 4.56, 4.59, 4.73, Diagnostic Code 5307 (2003).

7.  The criteria for an evaluation in excess of 10 percent 
for residuals of shell fragment wounds of the left lower 
extremity involving Muscle Groups XI and XII have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic 
Codes 5311-5312 (2003).

8.  The criteria for a compensable evaluation for residuals 
of shell fragment wounds to the right leg have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7805 (2001 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's January 2001 and May 2003 Remands, 
the veteran was afforded orthopedic and neurological 
examinations.  The veteran was also provided with the new 
regulations pertaining to the skin.  Based on the foregoing 
actions, as well as the VCAA development noted below, the 
Board finds that the RO complied with the Board's January 
2001 and May 2003 Remands.  Stegall v. West, 11 Vet. App. 268 
(1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.

With respect to the remaining issues, in July 2003, the RO 
sent a letter to the veteran advising him what evidence was 
required to substantiate his claims.  The letter also asked 
the veteran to submit certain information.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining 
and what evidence the veteran still needed to provide.  The 
letter explained that VA was responsible for obtaining 
relevant records from any Federal agency and would attempt to 
obtain relevant records not held by a Federal agency such as 
records from State or local governments, private doctors and 
hospitals, or current or former employers.  While the July 
2003 notice letter did not specifically advise the veteran to 
provide any evidence in his possession that pertains to his 
claim, he was informed to furnish medical evidence which 
would establish that his service-connected condition had 
gotten worse and that to support a claim for service 
connection the evidence must show that he had an injury in 
military service, a current physical disability, and a 
relationship between his current disability and the injury in 
service.  The Board finds that the veteran was sufficiently 
put on notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a request for an increased 
evaluation for bilateral leg disability and for service 
connection for a low back disability and numbness in legs and 
back secondary to bilateral leg disability was received on 
November 6, 1998.  Thereafter, in a rating decision dated in 
May 1999 those issues were denied.  Only after that rating 
action was promulgated did the RO, in July 2003, provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate his claims. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
July 2003 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and recertification of his case to the Board, and 
the content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  Further, the veteran was afforded VA 
examinations in March 1999, June 2002 and November 2002.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy, on either a direct basis or as secondary to 
service-connection residuals of shell fragment wounds
  
The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001. 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2002)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

The Board observes that the veteran's claim of entitlement 
for service connection for peripheral neuropathy was denied 
in a December 1996 rating decision.  The decision stated that 
the veteran's service medical records showed no evidence of 
complaint of, treatment for or diagnosis of peripheral 
neuropathy, there was no medical evidence of record that 
showed the condition within one year after separation from 
service, and the medical evidence of record did not show a 
relationship between the fragment wounds and current 
neurological findings.  The decision also determined that 
since the evidence did not show that the condition was 
manifest within one year of Agent Orange exposure and 
resolved within two years, service connection due to 
herbicide exposure was also denied.  As the veteran did not 
timely appeal the RO's decision, it became final.  See 38 
U.S.C.A. § 7105(c).

In November 1998, the veteran again requested that his claim 
for service connection for low back disability and numbness 
in his legs and back secondary to bilateral leg disability be 
reopened.  Thereafter, a number of VA medical records, 
including a March 1999 VA examination report, were associated 
with the claims file.   In the May 1999 rating decision, the 
RO declined to reopen the claim, stating that the veteran had 
submitted new, but not material, evidence.  The veteran 
received notice of the decision and timely appealed it to the 
Board.

Subsequent to the RO's rating decision, more VA treatment 
records were received for the record and the veteran also 
submitted additional written statements.  In addition, the 
veteran was afforded a VA examination in November 2002 
pursuant to the January 2001 Remand which comprised a 
December 2002 electromyography (EMG) Study and addressed the 
etiology of the veteran's peripheral neuropathy.

The Board finds that the November 2002 VA examination report, 
received since the December 1996 final rating decision, is 
both new and material to the veteran's claim.    

The November 1996 VA examiner diagnosed the veteran with EMG 
evidence of a possible polyneuropathy, cause undetermined, 
but predominately demyelinating involvement.  The November 
2002 VA examiner diagnosed the veteran with peripheral 
neuropathy, unknown cause.  Included in the diagnosis, "No 
sciatica left leg.  No radiculopathy.  The Neurologist stated 
that the neuropathy is not from the shrapnel the [veteran] 
suffered.  While both VA examiners essentially came to the 
same conclusion, the Board considers the November 2002 VA 
examination report to be new and material.

The Board, therefore, holds that the November 2002 VA 
examination report is not cumulative or redundant of evidence 
previously of record, and is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  As such, the Board will reopen the claim for service 
connection for peripheral neuropathy, on either a direct 
basis or as secondary to service-connection residuals of 
shell fragment wounds, for a complete review on its merits.  
See 38 C.F.R. § 3.156(a) (2001).

II.  Entitlement to Service Connection  

Service medical records reveal that in September 1967, the 
veteran sustained multiple small shell fragment wounds of 
left buttock, left forearm and both legs.    There was 
initial debridement and suturing of the wounds.  He was 
hospitalized from the date of the wounding, September 27, to 
October 10, when he was discharged.  He returned to duty ten 
days later.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, the 
evidence must show a current disability, an injury or disease 
in service, and a link between the current disability and the 
injury or disease in service.  38 C.F.R. § 3.303.     

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury pursuant to 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain 
chronic disabilities, such as organic diseases of the nervous 
system, including peripheral neuropathy, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year, and respiratory cancers 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

A.  Entitlement to service connection for peripheral 
neuropathy 

The Board has thoroughly reviewed the record and has 
determined that service connection is not warranted for 
peripheral neuropathy directly, as proximately due to or the 
result of service-connected residuals of shell fragment 
wounds, or as a result of Agent Orange exposure.

The competent medical evidence of record shows that the 
veteran is currently diagnosed with peripheral neuropathy.  
An electromyography study in December 2002 revealed 
peripheral neuropathy, unknown cause.  Thus, a current 
chronic disability is shown by the medical evidence.  38 
C.F.R. § 3.303.

However, the service medical records are entirely negative 
for any complaints or symptoms concerning peripheral 
neuropathy.  In fact, in a September 1967 Clinical Record 
Cover Sheet the diagnosis included, "no artery or nerve 
involvement."  In addition, the veteran's April 1969 Report 
of Medical Examination for the purpose of discharge noted a 
normal clinical evaluation of the veteran's neurologic 
system.

The Board also observes that there is no evidence suggesting 
any kind of neuropathy within one year following service, 
thus rendering 38 C.F.R. §§ 3.307 and 3.309 inapplicable.  
Post service medical records indicate that the earliest 
evidence of a complaint or diagnosis of peripheral neuropathy 
is in April 1986, when the veteran was hospitalized for two 
days and treated for peripheral neuropathy.  

Moreover, none of these records suggest any kind of an 
etiological relationship between his peripheral neuropathy 
and service or between his peripheral neuropathy and his 
service-connected residuals of shell fragment wounds.  An 
October 1985 VA examination reported that EMG studies in 
April 1986 revealed findings compatible with a mild axonal 
type of peripheral neuropathy but did not address its 
etiology; a June 1993 VA examination reported that the 
veteran's neurological system was completely within normal 
limits; a November 1996 VA examination reported EMG evidence 
of a possible polyneuropathy but noted the cause 
undetermined, but predominately demyelinating involvement; 
and a November 2002 VA examination report noted peripheral 
neuropathy, unknown cause.  The examiner stated, "No 
sciatica left leg.  No radiculopathy.  The neurologist stated 
that the neuropathy is not from the shrapnel the [veteran] 
suffered."

B.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
residuals of shell fragment wounds

The veteran contends that he must walk with an agitated gait 
because of his service-connected disabilities and, therefore, 
believes that he is entitled to service connection for a low 
back condition secondary to service connection disability of 
shell fragment wounds.

The Board has thoroughly reviewed the record and has 
determined that service connection is not warranted for a low 
back disability as proximately due to or the result of 
service-connected residuals of shell fragment wounds.

The competent medical evidence of record shows that the 
veteran is currently diagnosed with degenerative 
osteoarthritic changes involving the lumbosacral spine.  At 
the June 2002 VA examination, the examiner noted that the 
veteran's x-rays of the lumbar spine showed degeneration at 
the L2-3 disc with some osteophytes and mild narrowing of the 
disc space.  Thus, a current chronic disability is shown by 
the medical evidence.  38 C.F.R. § 3.303.

However, there is no competent medical evidence of record 
that links the veteran's low back disability to a service-
connected disability.  In fact, after a review of the 
veteran's claims file, lumbar spine x-rays made in February 
2001, and physical examination of the veteran, the June 2002 
examiner provided his medical opinion that the shrapnel 
wounds and the small shrapnel fragments that still remain 
were not causing any back or lower extremity problem.

The Board acknowledges the veteran's contentions that his 
peripheral neuropathy is related to either his military 
service or to his service-connected residuals of shell 
fragment wounds and that his low back disability is related 
to his service connected residuals of shell fragment wounds.  
This, however, does not negate the fact that there is no 
medical evidence of a causal relationship between the 
veteran's peripheral neuropathy and his military service or 
between the veteran's peripheral neuropathy or low back 
disability and residuals of shell fragment wounds.  While the 
veteran is competent to describe his subjective symptoms, he 
has not been shown to possess the requisite medical expertise 
needed to render either a diagnosis or a competent opinion 
regarding medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In the absence of competent medical evidence that 
the veteran's peripheral neuropathy is related to his 
military or that the veteran's peripheral neuropathy or low 
back disability are proximately due to or the result of the 
service-connected residuals of shell fragment wounds, the 
requirements for establishing service connection have not 
been met.  38 C.F.R. §§ 3.303, 3.310(a).

As the preponderance of the evidence is against the veteran's 
claims, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b).

III.  Entitlement to Increased Evaluations

As noted in the Introduction, a March 10, 2004 rating 
decision found clear and unmistakable error in the rating 
decisions in October 1969, March 1986, May 1995, and May 
1999.  These decisions were corrected to granted service 
connection for (1) shell fragment wound to left groin and 
left hip with a 20 percent rating, (2) shell fragment wound 
to left arm with a 10 percent rating, and (3) shell fragment 
wound to left lower extremity with a 10 percent; all 
effective May 5, 1969.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A.  Entitlement to increased evaluations for residuals of 
shell fragment wound to the left groin and left hip, 
currently evaluated at 20 percent; residuals of shell 
fragment wound to the left arm, currently evaluated at 10 
percent; and residuals of shell fragment wound to the left 
lower extremity, currently evaluated at 10 percent.
  
Essentially, the veteran is appealing the original assignment 
of a disability evaluation following an award of service 
connection for shell fragment wound to left groin and left 
hip, shell fragment wound to left arm, and shell fragment 
wound to left lower extremity.  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Pursuant to 38 C.F.R. § 4.56, muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. Id.

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups. 38 C.F.R. § 4.55(e).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40.

On VA examination in August 1967, the veteran was diagnosed 
with shrapnel fragment wounds, minor, both legs without loss 
of function and asymptomatic.  Physical examination of the 
left leg showed a 2 by 1/2 cm. scar immediately distal and 
lateral to the left knee transverse in direction, a small 
(less than 1 cm.), round scar in the upper pretibial area.  
The right leg showed a small (less than 1 cm.), round scar 
directly over the tibial tuberosity and a 1cm. scar in the 
midportion of the pretibial area.  All scars were non-
depressed and nonadherent.  

The veteran was granted service connection for shrapnel 
wounds of both legs and left arm in an October 1969 rating 
action and assigned a noncompensable rating under Diagnostic 
Code 7805 for scars.

X-rays of both knees taken in August 1985 showed multiple 
small metallic foreign bodies overlying the soft tissues of 
the antero-lateral aspect of the left knee at the level of 
the femur and other metallic densities visualized overlying 
the tibia in the lateral projection.  X-rays of the lumbar 
spine taken in September 1985 showed a couple of metallic 
densities overlying the left inguinal area.

X-rays of both knees taken in June 1992 showed fragments of 
shrapnel overlying the soft tissues of the left knee.

On VA examination in June 1993, the veteran was diagnosed 
with multiple punctate scars over bilateral lower extremities 
and left arm.  The examiner noted that the scars were 
seemingly insignificant and not disfiguring and he stated 
that it was doubtful that they would be compensable.  The 
examiner noted that the veteran's scars were very 
unimpressive and that the veteran had no subjective 
complaints related to his scars.  Physical examination 
revealed no objective findings of prominent shrapnel or any 
metallic material, which could cause soft tissue impingement.  
There were multiple punctate type scars, which measured from 
2 to 10 mm. in length over both knees and left forearm.  
There was no keloid formation, adherence or herniation.  
There was no inflammation or swelling.  The scars were not 
tender or painful to palpation.  The examiner opined that 
they certainly were not of any cosmetic consequence and that 
the veteran had no limitation of function of the parts 
affected.

 X-rays taken in December 1994 showed small metallic density 
overlying the soft tissues of the medial aspect of the left 
arm.

X-rays taken in August 1996 showed some metallic fragments at 
the soft tissues about the knee on the left side.

On VA examination in November 1996, the veteran was diagnosed 
with status post shrapnel injury to both knees, and small 
metallic fragments remain in the soft tissue of the left 
knee.  Physical examination showed small puncture areas on 
the right leg, one at the mid-tibia region, and two at the 
median leaf space.  There was also one at the lateral leave 
space, two at the medial mid-tibia, and one at the lateral 
tibia on the left leg.  There was no swelling.    

X-rays taken in January 1999 showed minimal metallic-like 
densities noted in the region of the left groin, multiple 
shrapnel densities noted in the region of the left knee.  The 
impression was minimal degenerative changes involving both 
knees with residuals from a previous gun shot wound to the 
left knee.

On VA examination in March 1999, the veteran was diagnosed 
with foreign body injury of the left forearm, left knee, and 
left upper leg tibia and fibula.  Physical examination showed 
small scars about 1 cm. linear in the left forearm as well as 
left knee anteriorly very well healed without any tenderness, 
disfigurement, limitation of function, ulceration, 
inflammation, edema or keloid formation.  

X-rays of the left forearm showed evidence of 1 loose body 
seen in the left forearm near the wrist area.  X-rays of the 
left upper leg tibia and fibula revealed evidence of 4 loose 
bodies.  X-rays of the right upper tibia and fibula was 
unremarkable without any evidence of foreign bodies.  X-rays 
of the right and left femur were unremarkable.  

On VA examination in November 2002, the examiner noted that 
the veteran's x-rays continue to show multiple small metallic 
fragments in the area of the left knee and a couple in the 
left hip.  The metallic fragments did not appear to be in the 
knee joints.  The examiner noted that no arm x-rays were 
provided to him.  Physical examination showed patellar 
reflexes were quite hyperreflexic on both sides, both 
Achilles' reflexes were normal and equal, there was no 
evidence of muscle atrophy in the lower extremities, there 
was no muscle tenderness of the thigh or leg muscles.  The 
veteran demonstrated strong great toe extension, ankle 
extension and flexion and knee extension against resistance 
bilaterally.  Pinprick sensation was a little sharper on the 
left than the right.  The examination showed multiple small, 
well-healed and non-tender shrapnel scars on the anterior 
legs and forearms.

The veteran is service connected for residuals of a Muscle 
Group XVII injury (shell fragment wound, left groin and left 
hip) with an evaluation of 20 percent assigned under 
Diagnostic Code (DC) 5317 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  The function of Group XVII 
muscles is extension of hip; abduction of thigh; elevation of 
opposite side of pelvis; tension of fascia lata and 
iliotibial (Maissiat) band, acting with XIV in postural 
support of body steadying pelvis upon head of femur and 
condyles of femur on tibia.  These muscles include gluteus 
maximus, gluteus medius, and gluteus minimus.  The Rating 
Schedule provides a zero percent rating for slight injury to 
Muscle Group XVII.  A 20 percent rating is provided where 
there is moderate muscle injury, a 40 percent rating is 
provided where there is moderately severe muscle injury, and 
a 50 percent rating is provided where there is severe muscle 
injury.  38 C.F.R. § 4.73 Diagnostic Code 5317.

In addition, the veteran is service connected for residuals 
of Muscle Group VII injury (shell fragment wound, left arm) 
with an evaluation of 10 percent assigned under Diagnostic 
Code (DC) 5307 of VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4.  The function of Group XII muscles is flexion 
of wrist and fingers.  These muscles include flexors of the 
carpus and long flexors of fingers and thumb, and pronator.  
The Rating Schedule provides a zero percent rating for slight 
injury to Muscle Group VII.  A 10 percent rating is provided 
where there is moderate muscle injury, a 20 percent rating is 
provided where there is moderately severe muscle injury to 
the non-dominant arm, a 30 percent rating is provided where 
there is moderately severe muscle injury to the dominant arm 
or a severe muscle injury to the non-dominant arm, and a 40 
percent rating is provided where there is severe muscle 
injury to the dominant arm.  38 C.F.R. § 4.73 Diagnostic Code 
5307.

Also, the veteran is service connected for residuals of 
service connected Muscle Groups XI and XII injuries (shell 
fragment wound, left lower extremity) with an evaluation of 
10 percent assigned under Diagnostic Codes (DC) 5311-5312 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
function of Group XI muscles is propulsion, plantar flexion 
of foot; stabilization of arch; flexion of toes; flexion of 
knee.  These muscles include triceps surae (gastrocnemius and 
soleus), tibialis posterior, peroneus longus, peroneus 
brevis, flexor hallucis longus, flexor digitorum longs, 
popliteus, and plantaris.  The function of Group XII muscles 
is dorsiflexion; extension of toes; and stabilization of 
arch.  These muscles include tibialis anterior, extensor 
digitorum longus, extensor hallucis longus, and peroneus 
tertius.  The Rating Schedule provides a zero percent rating 
for slight injury to Muscle Group VII.  A 10 percent rating 
is provided where there is moderate muscle injury, a 20 
percent rating is provided where there is moderately severe 
muscle injury, and a 30 percent rating is provided where 
there is severe muscle injury.  38 C.F.R. § 4.73 Diagnostic 
Codes 5311-5312.

A review of the evidence detailed above reveals that the 
shrapnel wounds the veteran sustained in 1967 to his left 
groin, left hip, left arm and left lower extremity were deep 
penetrating wounds with no evidence of explosive effect, 
residuals of debridement, or prolonged infection.  X-rays 
showed minimal metallic-like densities noted in the region of 
the left groin and a couple of small metallic fragments in 
the left hip, multiple small metallic foreign bodies 
overlying the soft tissues of the antero-lateral aspect of 
the left knee at the level of the femur and other metallic 
densities overlying the tibia in the lateral projection, and 
evidence of one loose body seen in the left forearm by the 
wrist area.  These findings most closely correspond to the 
moderate level of disability contemplated by a 20 percent 
rating under Diagnostic Code 5317 for the veteran's left 
groin and left hip and by a 10 percent rating under 
Diagnostic Codes 5307 and 5311-5312 for the veteran's left 
arm and left lower extremity, respectively.  The medical 
examinations conducted in 1967, 1993, 1996, 1999, and 2002 do 
not indicate loss of deep fascia or muscle substance on deep 
palpation, loss of normal firm resistance of muscles, or 
evidence of any bony involvement.  In addition, there are no 
extensive ragged, depressed and adherent scars of skin so 
situated as to indicate wide damage to muscle groups.  
Therefore, the Board finds that an increased evaluation to 40 
percent or higher is not warranted for the veteran's service-
connected left groin and left hip disability or to 20 percent 
or higher for the veteran's service-connected left arm or 
left lower extremity disabilities, as the evidence does not 
suggest that these residuals are moderately severe or worse 
in nature.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for the veteran's residuals of shell 
fragment wounds to the veteran's left groin and left hip, 
left arm, and left lower extremity.  

B.  Entitlement to a compensable evaluation for shell 
fragment wound to right leg.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson, 12 Vet. App. at 126 (1999).

The RO evaluated the veteran's right leg disability as 
noncompensably disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Thereafter, effective August 30, 2002, 
the criteria for rating skin disabilities, which include 
scars evaluated under Diagnostic Code 7805, were amended.  
See 67 Fed. Reg. 49,590 (July 31, 2002).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary. See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  The revised amended versions may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation should be applied. 
VAOPGCPREC 3-2000 (Apr. 10, 2000). 

In a supplemental statement of the case issued in March 2004, 
the RO cited the amended regulations and considered the 
veteran's claims for higher initial evaluations pursuant to 
both the former and revised criteria.

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  

Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2003).

Here, the Board finds that the schedular rating applicable to 
the veteran's scar of the right leg did not change as a 
result of the August 2002 revisions.  The Board finds no 
substantive differences between the amended provisions of the 
Rating Schedule and the prior version with respect to the 
rating assigned to the veteran's right leg disability.  Both 
the former and revised criteria stated that Diagnostic Code 
7805 evaluates scars based on limitation of function of the 
affected part.  38 C.F.R. § 4.118.  

The medical evidence of record does not show any limitation 
of function of the right leg due to the shell fragment 
wounds.  In fact, a March 1999 VA examiner diagnosed the 
veteran with pain in the right knee and right upper leg tibia 
and fibula and noted no objective findings; a diagnosis could 
not be established.  X-rays of the right knee, upper tibia 
and fibula were unremarkable without any evidence of foreign 
bodies.  A June 2002 VA examination revealed no muscle 
atrophy in the lower extremities and no muscle tenderness of 
thigh or leg muscles.  The veteran had normally strong great 
toe extension, ankle extension and flexion and knee extension 
against resistance bilaterally.  

The Board finds that the evidence of record does not 
demonstrate that the veteran's right leg scars are tender 
and/or painful on examination.  At the June 2002 VA 
examination, the examiner noted that the small shrapnel scars 
on the anterior legs were well healed and did not seem to be 
tender.  

Based on these facts, the Board concludes that neither the 
former nor the revised criteria for a compensable evaluation 
under the diagnostic codes governing the evaluation of scars 
have been met.  Rather, consistent with assignment of 
noncompensable ratings, scars on the right leg have been 
shown to be superficial, without evidence that such are 
poorly nourished with repeated ulceration; tender and painful 
on objective demonstration; or, unstable.  No medical 
professional has indicated that they limit the function of 
the veteran's right leg, including with regard to motion.  
Nor is there any suggestion that such scars are deep 
(associated with underlying soft tissue damage), or large 
enough to cover an area or areas of at least 144 square 
inches.  In conclusion, the medical evidence shows no more 
than asymptomatic scarring of the right leg.  

As the preponderance of the evidence is against the veteran's 
claims for increased ratings, the "benefit of the doubt" 
rule is not applicable.  38 U.S.C.A. § 5107(b).

In exceptional cases, a higher initial evaluation is 
available on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1)(2003).  In this case, however, there is no 
indication that the schedular criteria are inadequate to 
evaluate the disabilities at issue in this appeal.  The 
veteran does not allege, and the evidence does not establish, 
that his service-connected disabilities (shell fragment 
wounds to the left groin and left hip, left arm, left lower 
extremity, or right leg), alone, cause marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations).  The evidence also does not establish 
that either of these disabilities necessitates frequent 
periods of hospitalization.  As such, the Board finds that 
the veteran's claims for higher evaluations do not present 
such exceptional or unusual disability pictures as to render 
impractical the application of the regular schedular 
standards and extraschedular referral is not warranted.


ORDER

1.  New and material evidence having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for peripheral neuropathy is granted.

2.  Entitlement to service connection for peripheral 
neuropathy is denied.

3.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
residuals of shell fragment wounds, is denied.

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment wound to the left groin and left 
hip is denied.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound to the left arm is denied.

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound to the left lower extremity 
is denied.

7.  Entitlement to a compensable evaluation for residuals of 
shell fragment wound to the right leg is denied.



                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



